Citation Nr: 1009523	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  06-37 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for polyarthralgia or 
disability manifested by pain in multiple joints.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel



INTRODUCTION

The Veteran served on active duty from October 2001 to May 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In June 2009 the Board remanded the case for further 
development.  The file has now been returned to the Board for 
further appellate action.


FINDING OF FACT

Any polyarthralgia or multiple joint pain present during the 
period of this claim is not the result of a disease or 
injury.


CONCLUSION OF LAW

A disability manifested by polyarthralgia or multiple joint 
pain is not the result of a disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for 
polyarthralgia/pain in multiple joints.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.



Veteran Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In June 2005, well prior to issuance of the rating decision 
on appeal, the RO sent the Veteran a letter informing her of 
the evidence required to substantiate her claim, the evidence 
and information that she should submit, and the assistance 
that VA would provide to obtain evidence on her behalf.  
Although she was not provided notice with respect to the 
disability-rating and effective-date elements of the claim 
until December 2006, after the initial adjudication of the 
claim, the Board finds there is no prejudice to the Veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the claimed disability.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of the claim.  In this regard, 
the Board notes that service treatment records (STRs) and VA 
and non-VA treatment records were obtained.  

The Board previously reviewed the file, determined that the 
VA examinations of record were inadequate, and remanded the 
case for the purpose of affording the Veteran an appropriate 
VA examination.  As noted in detail below, the originating 
agency complied with the Board's remand by scheduling the 
Veteran for a VA examination on two occasions, but the 
Veteran failed on both occasions to report for examination 
despite having been informed of the examinations by letter 
and telephone call.  The Veteran has not explained why she 
failed to report for the examinations or indicated that she 
is willing to report for an examination if another 
examination was scheduled.

The duty to assist in the development and adjudication of a 
claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 
517, 522 (1996).  Further, when a claimant fails without good 
cause to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  
The Board accordingly finds that further attempts to schedule 
the Veteran for VA examination are not required at this 
point.

The Board also finds the record shows the originating agency 
has substantially complied with the requirements of the 
Board's remand.  Dymant v. West, 13 Vet. App. 141, 146-47 
(1999). 

In sum, the Board is satisfied any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
The Board will therefore address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

STRs show the Veteran was hospitalized in August 2004 at Del 
Webb Memorial Hospital for treatment of a fever of unknown 
origin.  She reported having been sick for at least the past 
four months with symptoms of nausea, lightheadedness, sore 
muscles, fever and low white cell count.  Multiple 
specialists were consulted, including rheumatology, 
infectious disease and hepatology, and a wide variety of 
diagnostics were performed.  The diagnostics were all normal 
except for low white blood cell count (WBC) and elevated 
erythrocyte sedimentation rate (ESR) and C-reactive protein 
(CRP).  After one week the symptoms appeared to be resolved, 
and the Veteran was returned to her duties as an aircraft 
fuel systems specialist.  The diagnosis on discharge from Del 
Webb Hospital was possible connective tissue disease, rule 
out lupus, and leucopenia secondary to unknown disease.

The Veteran's symptoms returned after one day back at work in 
her duties as fuel handler, and she was referred to Valley 
Arthritis Care for rheumatology consult.  A treatment note by 
a rheumatologist in October 2004 characterized the Veteran's 
disorder as polyarthralgia and her symptoms were precipitated 
by exposure to chemicals such as benzene, with resolution of 
symptoms when not exposed.  

In November 2004 the Veteran was placed on profile for 
"chemical-induced pneumonitis" and prohibited from contact 
with any chemicals; the profile recommended cross-training 
into a different occupational specialty.  The profile was 
renewed in March 2005.  The Veteran was presented the 
alternatives of cross-training into another occupational 
specialty or being reviewed for retention in service by a 
Medical Evaluation Board (MEB); she stated she was not 
interested in remaining in service and preferred MEB review.
  
The Veteran was evaluated in March 2005 by a MEB.  
Examination of the joints showed no convincing evidence of 
polyarthritis and clinical examination was grossly normal.  
The MEB report notes a final diagnosis of polyarthralgias, in 
line of duty.  

In April 2005 the Veteran's rheumatologist noted that in the 
six months since her last visit the Veteran had no worsening 
symptoms.  She reported occasional low-grade temperature, 
persistent intermittent Raynaud's phenomena and occasional 
weakness, but she denied joint pain or rashes.  The 
rheumatologist recommended continued diagnostics to assess 
any autoimmune process that might have been developing. 

Subsequently the Veteran was evaluated by a Physical 
Evaluation Board (PEB) in April 2005 that determined the 
Veteran would be discharged due to polyarthralgia, possibly 
autoimmune in origin, which prevented her from performing her 
duties and was not compatible with the rigors of active 
service.  The PEB recommended discharge with severance pay 
and recommended a disability rating of 20 percent under 
Department of Defense and VA rating guidelines.

The Veteran submitted the instant claim for service 
connection in June 2005, immediately after her discharge from 
active service.

The Veteran had a VA examination of the joints in August 
2005, performed by a VA nurse practitioner.  The only records 
available for review by the examiner were private records 
provided by the Veteran, apparently referring to treatment 
records from Del Webb Hospital in August-September 2004.  The 
examiner accurately summarized the Veteran's documented 
medical history; the Veteran reported her symptoms had 
considerably improved since discharge from service although 
she still experienced nausea or lightheadedness.  The 
examiner performed a clinical examination and noted 
observations in detail, which were grossly normal; 
specifically there was no joint swelling, crepitus or muscle 
spasm and ranges of motion of all joints were normal.  The 
examiner diagnosed polyarthralgia of multiple joints, with no 
significant effect on occupation or activities of daily 
living.  The examination report was cosigned by a VA 
physician.

In September 2005 the RO asked for a VA general medical 
examination with claims file review to either determine a 
specific diagnosis or to state that no diagnosis could be 
made.  In response, the nurse practitioner who had examined 
the Veteran the previous month entered an addendum stating 
"no further diagnosis can be made."  The addendum was not 
cosigned.

The Veteran asserted in her substantive appeal, received in 
November 2006, that she continued to have frequent low-grade 
fevers and fatigue; she was also unable to be around 
chemicals.

The Board reviewed the file in June 2009 and determined the 
VA examination and addendum cited above were not adequate for 
rating.  The Board's action remanded the case to the 
originating agency to obtain a medical opinion, based on a 
new examination of the Veteran, as to whether the Veteran had 
a current disability that originated during service or was 
otherwise etiologically related to service.

In compliance with the Board's remand the originating agency 
scheduled the Veteran for a VA examination in June 2009; the 
letter notifying the Veteran of the date, time and place of 
the examination is associated with the file.  The examining 
facility also called the Veteran four days prior to the 
examination and called again one day prior to the scheduled 
examination.  However, the Veteran did not report for 
examination.

In July 2009 the originating agency sent the Veteran a letter 
advising her of her failure to report for examination and 
advising her that another examination would be scheduled; the 
letter further advised the Veteran that failure without good 
cause to report for the examination would result in 
adjudication of the appeal based on the evidence of record.  
The Veteran was thereupon scheduled for examination in July.  
The letter notifying her of the date, time and place of the 
examination is associated with the file, with notation that 
the letter had been sent to the Veteran by Federal Express.  
The file also contains a note by the examining facility 
stating the facility had called the Veteran several times to 
notify her of the examination.

The Board first notes that when a claimant fails without good 
cause to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(a).  The 
Veteran having failed to cooperate with the efforts of the 
originating agency and the examining VA facility to afford 
her a medical examination, the Board will consider the appeal 
on the basis of the evidence currently of record.

The only diagnosis of record regarding the claimed multiple 
joint pains is "polyarthralgia" as diagnosed during service 
and in the VA examination of August 2005.  However, symptom-
based diagnoses such as myalgia and arthralgia are not 
considered to be diagnosed conditions for compensation 
purposes.  See VBA All-Stations Letter 98-17 (02/26/98).  See 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(pain alone, without a diagnosed or identifiable underlying 
condition, does not constitute a disability for which service 
connection may be granted).

During service, the Veteran experienced multiple joint pain 
but the disease or injury causing the pain could not be 
determined during service.  In addition, there is no medical 
evidence confirming the presence of any post-service 
pathology accounting for the Veteran's claimed pain of 
multiple joints.  As discussed above, the findings on the VA 
examination were normal.  In sum, the medical evidence fails 
to show that at any time during the pendency of this claim 
the veteran has had a disability manifested by pain of 
multiple joints as a result of a disease or injury.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, the Board has carefully considered the Veteran's 
correspondence to VA in which she describes her symptoms 
during and after service.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The 
Board has accepted the Veteran's account as competent.  

However, a layperson is not considered capable of opining, 
however sincerely, in regard to causation of a disability.  
Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom 
Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the record does not show the Veteran has a 
diagnosed disorder for which service connection may be 
considered.  Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability, and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Board 
acknowledges that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim; see McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, 
the medical evidence fails to show that at any time during 
the pendency of this claim, the veteran has had a disability 
manifested by pain of multiple joints as a result of a 
disease or injury.

Accordingly, service connection is not warranted for this 
claimed disability.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but has 
determined that it is not applicable to this claim because 
the preponderance of the evidence is against the claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for polyarthralgia/multiple joint pain is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


